Case: 15-14445   Date Filed: 10/06/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14445
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:99-cr-14045-KMM-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DALE JACKSON,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 6, 2016)



Before JORDAN, JULIE CARNES and BLACK, Circuit Judges.

PER CURIAM:
                Case: 15-14445        Date Filed: 10/06/2016       Page: 2 of 5


       Dale Jackson, a federal prisoner proceeding pro se, appeals the district

court’s September 2015 denial of his construed motions for reconsideration of the

court’s January 2015 order denying his request to reduce his sentence under 18

U.S.C. § 3582(c)(2) and Amendment 782 to the Sentencing Guidelines. Jackson

contends the district court abused its discretion and committed clear error when it

determined Jackson’s drug quantity made him ineligible for relief under

Amendment 782 and that he is entitled to reconsideration. 1 After review, 2 we

vacate the district court’s September 2015 order and remand for further

proceedings.

                                       I. DISCUSSION

       The Government contends Jackson failed timely to appeal the district court’s

January 2015 order denying his motion for a sentence reduction, and that the law-

of-the-case doctrine ordinarily applies when a party had the opportunity to appeal a

district court’s ruling on an issue but did not do so. United States v. Escobar-

Urrego, 110 F.3d 1556, 1560–61 (11th Cir. 1997). Although both assertions are

true, the law of the case does not apply when “the decision was clearly erroneous

and would cause manifest injustice.” Id. at 1561 (quotation omitted). We have

considered “manifest injustice” to be synonymous with the plain error standard of
       1
         We liberally construe pro se pleadings. United States v. Webb, 565 F.3d 789, 792 (11th
Cir. 2009).
       2
         We review a district court’s denial of a motion for reconsideration in a criminal action
for an abuse of discretion. United States v. Simms, 385 F.3d 1347, 1356 (11th Cir. 2004).
                                                 2
                  Case: 15-14445    Date Filed: 10/06/2016    Page: 3 of 5


review, such that “[t]o demonstrate manifest injustice, a petitioner must

demonstrate (1) that there was error; (2) that was plain; (3) that affected his

substantial rights; and (4) that affected the fundamental fairness of the

proceedings.” United States v. Quintana, 300 F.3d 1227, 1232 (11th Cir. 2002).

          The district court’s January 2015 order constituted plain error. It stated

Jackson was “not eligible for relief under Amendment 782” because the “[l]arge

quantity of drugs [kept the] basic offense level at 38.” To the contrary, under

Amendment 782, Jackson’s 75,952.5 kilograms of marijuana should have resulted

in a base offense level of 36. See U.S.S.G. § 2D1.1(c)(1) (base level of 36 applies

for drug quantities between 30,000 and 90,000 kilograms of marijuana); see also

United States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000) (holding when the

district court considers a § 3582(c)(2) motion, it must first recalculate the guideline

range under the amended Guidelines); United States v. Bennett, 472 F.3d 825, 834

(11th Cir. 2006) (finding miscalculation of the defendant’s offense level was plain

error).

          The correct calculation would have lowered Jackson’s applicable Guidelines

range. “[A] defendant can rely on the application of an incorrect Guidelines range

to show an effect on his substantial rights,” Molina-Martinez v. United States,

136 S. Ct. 1338, 1348 (2016), even if the defendant’s ultimate sentence falls within

both the incorrect and correct guideline range, id. at 1345–46. Because the


                                              3
               Case: 15-14445     Date Filed: 10/06/2016     Page: 4 of 5


Guidelines “inform and instruct the district court’s determination of an appropriate

sentence,” in the usual case, “the systemic function of the selected Guidelines will

affect the sentence.” Id. at 1346. Without the benefit of a lower guidelines range

to guide the district court in its determination whether to grant his § 3582(c)(2)

motion, Jackson’s substantial rights and the fundamental fairness of the proceeding

were affected. See id. at 1345 (“The Guidelines’ central role in sentencing means

that an error related to the Guidelines can be particularly serious.”).

      The district court’s failure in its January 2015 order to acknowledge the

correct amended Guidelines range was clearly erroneous and would result in

manifest injustice; as a result, the law of the case does not bar the court from

reconsidering Jackson’s initial motion. See Quintana, 300 F.3d at 1232. Thus, the

district court abused its discretion in its September 2015 denial of Jackson’s

motion for reconsideration because its finding that Jackson “[did] not establish any

of the grounds justifying reconsideration” was also clearly erroneous. See United

States v. Izquierdo, 448 F.3d 1269, 1276 (11th Cir. 2006) (“A district court abuses

its discretion if it fails to apply the proper legal standard or to follow proper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.”) (quotation omitted).

                                  II. CONCLUSION

      Accordingly, we vacate the district court’s order denying Jackson’s motions


                                            4
              Case: 15-14445     Date Filed: 10/06/2016   Page: 5 of 5


for reconsideration and remand for the district court to consider whether to

exercise its discretion to reduce Jackson’s sentence in light of the amended

Guidelines range and the 18 U.S.C. § 3553(a) factors.

      VACATED AND REMANDED.




                                         5